     Case 2:16-cr-00414-GW Document 191 Filed 05/16/19 Page 1 of 8 Page ID #:934



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     ROBERT ZINK
 4   Acting Chief, Fraud Section
     NIALL M. O’DONNELL (D.C. Bar No.991519)
 5   Assistant Chief
     EMILY Z. CULBERTSON (Cal. Bar No. 282560)
 6   Trial Attorney
     Fraud Section, Criminal Division
 7   United States Department of Justice
          4811 Airport Plaza Drive, 5th floor
 8        Long Beach, California 90815
          Telephone: (202) 257-3295 (O’Donnell)
 9                   (202) 230-0673 (Culbertson)
          E-mail: niall.odonnell@usdoj.gov
10                emily.culbertson@usdoj.gov
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                            UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,              No. CR 16-414-GW
15
               Plaintiff,
16                                          GOVERNMENT’S PRELIMINARY
                     v.                     EXHIBIT LIST
17
     GRACE HONG,                            TRIAL DATE:      May 21, 2019
18    aka “Mi Kyung Hong,”                  TIME:            8:30 a.m.
      aka “Caris Mi Kyung,”                 PLACE:           Ctrm. 9D
19
                 Defendant.
20

21

22

23

24        Plaintiff United States of America, by and through its counsel
25   of record, the Fraud Section of the United States Department of
26   Justice, hereby submits the attached Government’s Preliminary
27   Exhibit List.
28
     Case 2:16-cr-00414-GW Document 191 Filed 05/16/19 Page 2 of 8 Page ID #:935



 1        The United States reserves the right to modify this list as

 2   necessary both before and during trial.

 3   Dated: May 16, 2019               Respectfully submitted,

 4                                     NICOLA T. HANNA
                                       United States Attorney
 5

 6                                     LAWRENCE S. MIDDLETON
                                       Assistant United States Attorney
 7                                     Chief, Criminal Division

 8                                     /s/
                                       NIALL M. O’DONNELL
 9                                     Assistant Chief
                                       EMILY Z. CULBERTSON
10
                                       Trial Attorney
11                                     Fraud Section, Criminal Division
                                       United States Department of Justice
12
                                       Attorneys for Plaintiff
13                                     UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:16-cr-00414-GW Document 191 Filed 05/16/19 Page 3 of 8 Page ID #:936



 1                                                                   Stip.   Stip.
     Ex. #                 Description                  Objection
                                                                     Auth.   Admit
 2    101    Resume of Courtney Epperson
 3    102    JH Physical Therapy Enrollment
             Application
 4     103   JH Physical Therapy EDI
       104   JH Physical Therapy EFT
 5     105   Roderick Concepcion Enrollment
 6     106   Roderick Concepcion Reassignment
       107   Keith Canlapan Enrollment
 7     108   Keith Canlapan Reassignment
       109   Michael Parker Reassignment
 8     110   Henry Penaranda Certification
 9     111   Henry Penaranda Reassignment
       201   JH Physical Therapy Claims
10     202   Roderick Concepcion Claims
       203   RDI RSG Claims
11
       301   Chase RDI Acct 5060
12     302   Chase RSG Acct 2698
       303   Chase RSG Acct 5234
13     304   WSB CMH Practice Acct 6162
14    304A   Acct 6162 Sig Cards
       305   WSB HK Practice Acct 3500
15    305A   Account 3500 Sig Cards
       306   WSB Hong's Medical Acct 5832
16    306A   Account 5832 Sig Cards
17     307   WSB JH Acct 8440
      307A   Account 8440 Sig Cards
18     308   WSB Valley Blvd Acct 7614
      308A   Account 7614 Sig Card
19
       401   JH Physical Therapy Patient Record
20           for Kim, Gil A
      401A   Kim, Gil A Progress Note -
21           2011.07.01
      406    JH Physical Therapy Patient Record
22           for Sung, Man Jean Hsieh
23    407    JH Physical Therapy Patient Record
             for Yun Keum I OT
24    407A   Yun, Keum 2011.08.24
       408   JH Physical Therapy Patient Record
25           for Yun, Keum I PT
       409   Treatment Log Binder
26
      409A   Treatment Log - 2011.07.01
27    409B   Treatment Log - 2011.08.24
       410   Treatment Log Binder
28    410A   Treatment Log - 2012.09.13

                                            3
     Case 2:16-cr-00414-GW Document 191 Filed 05/16/19 Page 4 of 8 Page ID #:937



 1                                                                   Stip.   Stip.
     Ex. #                 Description                  Objection
                                                                     Auth.   Admit
 2     501   Accubill Walnut Location Faxes
 3    501A   Fax cover sheets
      501B   Fax cover sheet dated 01/14/2010
 4           re: 5 Units
      501C   Fax cover sheet dated 05/24/2010
 5           re: Sales Vacation
      501D   Fax cover sheet dated 06/04/2010
 6
             re: Sales Vacation
 7    502    Email dated 03/20/2009 from RSG to
             Simon and Grace Hong
 8    503    Email dated 04/02/2009 from RSG to
             Simon and Grace Hong
 9    504    Email dated 05/22/2009 from
             Accubill to Danniel Goyena
10
      505    Email dated 06/22/2009 from RSG to
11           Simon and Grace Hong
      506    Email dated 08/26/2009 from RSG to
12           Simon and Grace Hong
      507    Email dated 01/15/2010 from
13           Accubill to Grace Hong and RSG
14    508    Email dated 01/21/2010 from
             Accubill to Grace Hong and RSG
15    509    Email dated 11/29/2010 from
             Accubill to RSG and Grace Hong
16    510    Email dated 04/26/2011 from RSG to
             Accubill and Simon and Grace Hong
17     601   Danniel Goyena Plea Agreement
18     602   Joseff Sales Plea Agreement
       603   Keith Canlapan Plea Agreement
19     604   Roderick Concepcion Plea Agreement
       701   355 S. Lemon Avenue Lease
20
      701A   355 S. Lemon Avenue Diagram
21     702   20265 Valley Blvd Lease
       703   Photo of Lemon Ave dated 11/27/2012
22     704   Photo of Lemon Ave dated 05/15/2012
23     801   CMH Physical Therapy Corporate
             Records
24    802    CMH Practice Solution Corporate
             Records
25    803    HK Practice & Management Corporate
             Records
26    804    Hong’s Medical Management Corporate
27           Records
      805    JH Physical Therapy Corporate
28           Records

                                            4
     Case 2:16-cr-00414-GW Document 191 Filed 05/16/19 Page 5 of 8 Page ID #:938



 1                                                                   Stip.   Stip.
     Ex. #                 Description                  Objection
                                                                     Auth.   Admit
 2    806    VINS Physical Therapy Corporate
             Records
 3
      807    MGR Physical Therapy Corporate
 4           Records
       901   Grace Hong Recording 1
 5    901A   Grace Hong Transcript 1
       902   Grace Hong Recording 2
 6
      902A   Grace Hong Transcript 2
 7     903   Grace Hong Recording 3
      903A   Grace Hong Transcript 3
 8     904   Grace Hong Recording 4
 9    904A   Grace Hong Transcript 4
       905   Grace Hong Recording 5
10    905A   Grace Hong Transcript 5
       906   Grace Hong Recording 6
11    906A   Grace Hong Transcript 6
12     907   Grace Hong Recording 7
      907A   Grace Hong Transcript 7
13     908   Grace Hong Recording 8
      908A   Grace Hong Transcript 8
14
       909   Grace Hong Recording 9
15    909A   Grace Hong Transcript 9
       910   Grace Hong Recording 10
16    910A   Grace Hong Transcript 10
17     911   Grace Hong Recording 11
      911A   Grace Hong Transcript 11
18     912   Photo Lineup from Grace Hong
             Interview
19    1001   Canlapan, Keith Driver’s License
20   1001A   Canlapan, Keith Photo
      1002   Concepcion, Roderick Driver’s
21           License
     1002A   Concepcion, Roderick Photo
22    1003   Goyenna, Danniel Driver’s License
23   1003A   Goyenna, Danniel Photo
      1004   Hong, Grace Driver’s License
24   1004A   Hong, Grace Photo
      1005   Hong, Simon Driver’s License
25   1005A   Hong, Simon Photo
26    1006   Jeon, Chang Yong Driver’s License
     1006A   Jeon, Chang Yong Photo
27    1007   Kim, Gil Driver’s License
     1007A   Kim, Gil Photo
28
      1008   Kim, Jin Won Driver’s License
                                            5
     Case 2:16-cr-00414-GW Document 191 Filed 05/16/19 Page 6 of 8 Page ID #:939



 1                                                                   Stip.   Stip.
     Ex. #                 Description                  Objection
                                                                     Auth.   Admit
 2   1008A Kim, Jin Won Photo
 3    1010 Kim, Theresa Pyong Driver’s License
     1010A Kim, Theresa Pyong Photo
 4    1011 Kwon, In Hak Driver’s License
     1011A Kwon, In Hak Photo
 5    1013 Lee, Chong Jun Driver’s License
 6   1013A Lee, Chong Jun Photo
      1015 Lee, Yong Shan Driver’s License
 7   1015A Lee, Yong Shan Photo
      1016 Parker, Michael Driver’s License
 8
     1016A Parker, Michael Photo
 9    1017 Penaranda, Henry Driver’s License
     1017A Penaranda, Henry Photo
10    1018 Ran, Heo Jae Photo
11    1019 Sales, Joseff Driver’s License
     1019A Sales, Joseff Photo
12    1020 Seo, Peter Driver’s License
     1020A Seo, Peter Photo
13    1021 Sung, Man Jean Hsieh Driver’s
14         License
     1021A Sung, Man Jean Hsieh Photo
15    1022 Yun, Keum Im Driver’s License
     1022A Yun, Keum Im Photo
16    1103 Penaranda Int’l Travel Records
17    1201 Summary of Medicare Billed and Paid
           for Therapists at JH Physical
18         Therapy
      1202 Summary of Medicare Billed and Paid
19         by Therapists at JH Physical
           Therapy
20
      1203 Summary of Medicare Billed by
21         Service Type for Therapists at JH
           Physical Therapy (2009-2012)
22    1204 Summary of Procedure Codes Billed
           During a Visit for Therapists at JH
23         Physical Therapy (2009-2012)
      1205 Units Billed Per Patient Visit for
24
           Therapists at JH Physical Therapy
25    1206 JH Physical Therapy Medicare
           Billing by Roderick Concepcion
26         while Out of Country
      1207 JH Physical Therapy Medicare
27         Billing by Keith Canlapan while Out
28         of Country

                                            6
     Case 2:16-cr-00414-GW Document 191 Filed 05/16/19 Page 7 of 8 Page ID #:940



 1                                                                   Stip.   Stip.
     Ex. #                 Description                  Objection
                                                                     Auth.   Admit
 2    1208   JH Physical Therapy Medicare
             Billing by Henry Penaranda while
 3
             Out of Country
 4    1209   Average Beneficiaries Billed by Day
             and Average Number of Days Billed
 5           per Week by Keith Canlapan at JH
             Physical Therapy
 6    1210   Summary of Medicate Billed and Paid
             for Joseff Sales
 7
      1211   All Services Listed on GX 501B
 8           Billed to Medicare Using Joseff
             Sales’ NPI
 9    1212   Billing Days Listed on GX 501C & GX
             501D when Joseff Sales on Vacation
10           – Billed to Medicare using
11           Pabuaya’s NPI
      1213   Bank Accounts Included in Analysis
12    1214   Cash Flow to Hong Entities from
             Medicare (12/2009-12/2012)
13    1215   CMH Practice Solution Inc. Selected
             Inflows & Outflows of Funds
14
      1216   Medicare Payments to Roderick
15           Concepcion & Roderick Concepcion
             Payments to Hong Entities by Month
16    1217   Medicare Payments to JH Physical
             Therapy & JH Physical Therapy
17           Payments to Hong Entities by Month
      1218   Summary of Payments to Jin Won Kim
18
             from Hong Entities (8/2009 -
19           12/2012)
      1219   Summary of Payments to Select
20           Acupuncturists/Masseuses from Hong
             Entities by Year (7/2009 – 12/2012)
21    1220   Summary of Payments to Sun Mee
             Chung from Hong Entities (11/2010-
22
             10/2011)
23    1221   Summary of Medicare Billed and Paid
             where Sun Mee Chung is Referring at
24           JH Physical Therapy (10/2010-
             8/2012)
25    1222   Cash Flow to Hong Entities from
             Medicare (5/2009-9/2013)
26
      1223   Summary of Medicare Payments
27           Received by Year (5/2009-9/2013)

28

                                            7
     Case 2:16-cr-00414-GW Document 191 Filed 05/16/19 Page 8 of 8 Page ID #:941



 1                                                                   Stip.   Stip.
     Ex. #                 Description                  Objection
                                                                     Auth.   Admit
 2    1224   Summary of Payments to Hong
             Entities by Medicare Recipients
 3
             (10/2009-5/2013)
 4    1225   Summary of Medicare Beneficiary Gil
             Kim Service on 07/01/2011
 5    1226   Summary of Medicare Claims at JH
             Physical Therapy (12/2/2009-
 6           7/7/2012) – Gil A. Kim
 7    1227   Summary of Medicare Beneficiary
             Keum Im Yun Service on 08/27/2011
 8    1228   Summary of Medicare Claims at JH
             Physical Therapy (3/24/2011 –
 9           11/9/2012) – Keum Im Yun
      1229   Summary of Medicare Beneficiary
10           Peter Seo Service on 09/13/2012)
11    1230   Summary of Medicare Claims at JH
             Physical Therapy(11/27/2010-
12           9/13/2012) – Peter Seo
      1231   Summary of Medicare Claims at JH
13           Physical Therapy (3/29/2011 –
             6/14/2011)- Chang Jeon
14    1232   Summary of Medicare Claims at JH
15           Physical Therapy (11/23/2010 –
             9/27/2011) – Teresa Kim
16    1233   Summary of Medicare Claims at JH
             Physical Therapy (7/14/2011 -
17           3/8/2012) – In Kwon
      1234   Summary of Medicare Claims at JH
18           Physical Therapy (4/17/2012 –
19           7/6/2012) – Chong Lee

20

21

22

23

24

25

26

27

28

                                            8
